Order entered March 13, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01702-CR

                         TIMOTHY DECHEY JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F06-38616-W

                                            ORDER
       The Court has received the clerk’s record in this case. The record reflects that although

appellant was represented by court-appointed counsel during the adjudication proceedings,

counsel has not been appointed to represent appellant on appeal. The reporter’s record is

overdue, and the court reporter has informed the Court that no request was made for the record.

Finally, we note that none of the boxes is marked on the trial court’s certification of appellant’s

right to appeal.

       Accordingly, the Court ORDERS the trial court to make findings of fact regarding

whether appellant has been deprived of the reporter’s record because of ineffective counsel,

indigence, or for any other reason.
   •   The trial court shall first determine whether appellant desires to prosecute the appeal. If
       the trial court determines that appellant does not desire to prosecute this appeal, it shall
       make a finding to that effect.

   •   If the trial court determines that appellant desires to prosecute the appeal, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
       trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
       court is ORDERED to take such measures as may be necessary to assure effective
       representation, which may include appointment of new counsel. If the trial court finds
       appellant is not indigent, it shall determine whether retained counsel has abandoned the
       appeal.

   •   The trial court shall next determine: (1) the name and address of each court reporter who
       recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
       in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
       be filed.


       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order. We further ORDER that the supplemental record contain a

completed certification of appellant’s right to appeal that accurately reflects the trial court

proceedings.

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.



                                                     /s/     DAVID EVANS
                                                             JUSTICE